Exhibit 10.4

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*].

 

SEATTLE GENETICS, INC.

DEVELOPMENT AND SUPPLY AGREEMENT

 

This Development and Supply Agreement (the “Agreement”) is entered into this
23rd day of February, 2004 (“Effective Date”) by and between Abbott
Laboratories, an Illinois corporation having a principal place of business at
100 Abbott Park Road, Abbott Park, Illinois 60064-3500 (“Abbott”), and Seattle
Genetics, Inc. having a principal place of business at 21823 – 30th Drive
Southeast in Bothell, Washington 98021 (“Seattle Genetics”).

 

WHEREAS, Seattle Genetics is the owner of certain technology and patent rights
regarding compounds incorporating anti-CD30 monoclonal antibodies, which are
used as drugs for hematologic malignancies;

 

WHEREAS, Seattle Genetics intends to file for approval with the United States
Food and Drug Administration (and its foreign equivalents), Investigational New
Drug Applications (INDs), New Drug Applications (NDAs) and/or Biologics License
Applications (BLAs) (and their foreign equivalents), for certain formulations
containing Bulk Drug Substance, as defined below;

 

WHEREAS, Seattle Genetics has certain process information relating to Bulk Drug
Substance and desires to have Abbott evaluate such information and to scale-up
and adapt the current manufacturing process for the preparation of Bulk Drug
Substance at Abbott facilities;

 

WHEREAS, Abbott possesses process engineering capabilities and operates process
development facilities, which include small scale bulk drug substance
laboratories and pilot plants, as well as large scale facilities for the
manufacture of clinical and commercial quantities of certain bulk drug
substances;

 

WHEREAS, Abbott desires to evaluate Seattle Genetics’ process information and
scale-up and adapt the current manufacturing process for the preparation of Bulk
Drug Substance at Abbott facilities; and

 

WHEREAS, Abbott desires to manufacture for Seattle Genetics, developmental,
clinical and commercial quantities of Bulk Drug Substance, and Seattle Genetics
desires to purchase from Abbott such quantities, all subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1. Definitions

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

1.1 “Abbott Inventions” means any ideas, innovations or inventions related to
manufacturing (whether or not patentable) developed by Abbott, Abbott’s
Affiliates, Abbott and

 

1



--------------------------------------------------------------------------------

Third Parties, or Abbott’s Affiliates and Third Parties or prior to or during
the Term, including, without limitation, Abbott Know-How and Abbott Patent
Rights.

 

1.2 “Abbott Know-How” means all unique, confidential, proprietary non-patented
technical data, drawings, and related documentation, including all improvements
thereto, not included in Abbott Patent Rights, as defined below, that describe
the process of manufacturing the Bulk Drug Substance as developed by Abbott for
Seattle Genetics during the Project that is either (a) owned by Abbott, or
Abbott’s Affiliates, or licensed to Abbott, with the right to sublicense, as of
the Effective Date, (b) generated by Abbott during the Term, or (c) acquired by
Abbott (other than from or on behalf of Seattle Genetics) during the Term.

 

1.3 “Abbott Patent Rights” means United States and foreign patents and patent
applications, including divisions, continuations, continuations-in-part,
additions, renewals, extensions, re-examinations and reissues of all such
patents and patent applications, all as are owned by Abbott, or Abbott’s
Affiliates, or licensed by Abbott, with the right to sublicense, and to which
Seattle Genetics would need a license in order to practice the manufacturing
and/or process development operations relating to the manufacture of Bulk Drug
Substance as developed by Abbott for Seattle Genetics during the Project.

 

1.4 “Affiliate” of a Party hereto means any entity that controls, is controlled
by, or is under common control with such Party. For purposes of this definition,
a Party shall be deemed to control another entity if it owns or controls,
directly or indirectly, at least fifty percent (50%) of the voting equity of the
other entity (or other comparable ownership interest for an entity other than a
corporation). For purposes of this Agreement, TAP Pharmaceutical Products, Inc.
shall be excluded from the definition of Abbott’s Affiliates.

 

1.5 “Applicable Dollar Volume” means as such term is defined in Section 10.2.

 

1.6 “Batch Records” means the mutually agreed upon final batch production and
control records for the Bulk Drug Substance prepared in accordance with 21
C.F.R. §211.188.

 

1.7 “BLA” means the Biologics License Application (or its foreign equivalent)
filed with the FDA (or foreign Regulatory Authority), seeking authorization to
market Product in the United States (or applicable foreign country within the
Territory).

 

1.8 “Bulk Drug Pricing” means as such term is defined in Exhibit D.

 

1.9 “Bulk Drug Substance” means the bulk form of the chimeric AC-10, anti-CD30
monoclonal antibody, as more fully described in Exhibit A, manufactured in
accordance with this Agreement and meeting the Bulk Drug Substance
Specifications.

 

1.10 “Bulk Drug Substance Specifications” means the written specifications for
Bulk Drug Substance set forth in Exhibit B, in each case as modified from time
to time pursuant to Section 7.5.

 

1.11 “Bulk Drug Substance Storage Rate” means the rate of [*] per month per
manufactured lot, provided that any fractional lots shall be considered a whole
lot.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

2



--------------------------------------------------------------------------------

1.12 “cGMP” means the FDA’s current good manufacturing practices, as first
published in the Federal Register and then specified in the Code of Federal
Regulations and FDA’s guidance documents, and all successor regulations and
guidance documents thereto, as well as the comparable practices, regulations and
documents of any other comparable Regulatory Authorities, as in effect from time
to time.

 

1.13 “CMC” means the Chemistry, Manufacturing and Controls section of the BLA.

 

1.14 “Calendar Quarter” means a three (3) month period commencing January 1,
April 1, July 1 and October 1.

 

1.15 “Confidential Information” means all information, including, but not
limited to, Seattle Genetics Inventions and Abbott Inventions disclosed pursuant
to that certain Confidentiality Agreement dated July 14, 2003 between the
Parties and this Agreement in writing (or all information disclosed orally,
visually and/or in another intangible form which is summarized in writing as to
its general content within thirty (30) days after original disclosure and
identified as being confidential), except any portion thereof that:

 

  (a) is already known to the recipient upon receipt, as evidenced by its
written records;

 

  (b) is disclosed to the recipient without restriction after acceptance of this
Agreement by a Third Party who has the right to make such disclosure; or

 

  (c) is independently developed by or for the recipient without reliance on the
Confidential Information, as evidenced by its written records; or

 

  (d) becomes available to the general public without fault of the recipient.

 

1.16 “Contract Year” shall mean [*]. A Contract Year shall end upon the
termination of this Agreement regardless of the actual calendar date.

 

1.17 “Convicted Individual” or “Convicted Entity” shall mean an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 42 U.S.C. §1320a – 7(a), but has not yet been excluded,
debarred, suspended or otherwise declared ineligible.

 

1.18 “Debarred Entity” shall mean a corporation, partnership or association that
has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any abbreviated drug application,
or an employee, partner, shareholder, member, subsidiary or affiliate of a
Debarred Entity.

 

1.19 “Debarred Individual” shall mean an individual who has been debarred by the
FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a person that has an approved or pending drug product application,
or an employer, employee or partner of a Debarred Individual.

 

1.20 “Dedicated Equipment” means as such term is defined in Section 8.8.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

3



--------------------------------------------------------------------------------

1.21 “Deficiency Notice” means as such term is defined in Section 9.8(a).

 

1.22 “EMEA” shall mean the European Agency for the Evaluation of Medical
Products, or any successor entity thereto.

 

1.23 “Excluded Individual” or “Excluded Entity” shall mean (i) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (ii) is an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(GSA).

 

1.24 “FDA” means the United States Food and Drug Administration, or any
successor entity thereto.

 

1.25 “First Commercial Sale” shall mean [*] by Seattle Genetics, its Affiliates,
licensees or sublicensees to any Third Party for use or consumption of such
Product in such country by the general public.

 

1.26 “Force Majeure Event” means as such term is defined in Article 19.

 

1.27 “Fully Burdened Manufacturing Cost” means the sum of the following costs to
the extent reasonably and properly allocable to the manufacture of Bulk Drug
Substance: the cost of [*]. Fully Burdened Manufacturing Cost shall be
calculated in a manner consistent with Generally Accepted Accounting Principles
consistently applied.

 

1.28 “ICH” shall mean the International Convention on Harmonisation and any
successor agreements and/or amendments thereto.

 

1.29 “Incurred Fees” means as such term is defined in Section 12.7(f).

 

1.30 “Initial Order Date” means as such term is defined in Section 9.3.

 

1.31 “Launch Date” means the date on which the First Commercial Sale of Product
is made in the Territory by Seattle Genetics or its designee.

 

1.32 “Liability” means any liability, judgment, loss, damage, cost and other
expense (including reasonable attorney’s fees).

 

1.33 “Maximum Quarterly Capacity” means [*] Bulk Drug Substance per Calendar
Quarter of each Contract Year.

 

1.34 “Party” means either Abbott or Seattle Genetics individually; “Parties”
means Abbott and Seattle Genetics together.

 

1.35 “Payment Schedule” means as such term is defined in Exhibit C, which
Payment Schedule may be revised from time to time by mutual written agreement of
the Parties.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

4



--------------------------------------------------------------------------------

1.36 “Product” means any pharmaceutical product containing Bulk Drug Substance
as its active ingredient.

 

1.37 “Project” means a multi-stage (each a “Stage”) project to adapt and further
develop Seattle Genetics’ current process for the manufacture of Bulk Drug
Substance to Abbott’s manufacturing facility and develop such process to
commercial scale so as to manufacture Bulk Drug Substance in compliance with
this Agreement, as set forth in Exhibit C.

 

1.38 “Project Schedule” means the schedule for the work and Stages to be
completed for the Project as will be mutually agreed to in writing by the
Parties and as may be revised and modified over time as agreed to in writing by
the Parties.

 

1.39 “Purchase Order” means any order instructions, including quantity of Bulk
Drug Substance ordered, delivery date, and shipping instructions, submitted by
Seattle Genetics for supply of Bulk Drug Substance. In the event of any terms of
the Purchase Order conflict with or are inconsistent with the terms of the
Agreement, the terms of the Agreement shall govern and control.

 

1.40 “Quality Agreement” means as such term is defined in Section 8.4.

 

1.41 “Reassignment Costs” means as such term is defined in Section 12.7(f).

 

1.42 “Regulatory Authority(ies)” means the FDA, the EMEA, the ICH, or any
comparable national or territorial regulatory entity within the Territory.

 

1.43 “Regulatory Filings” means the governmental filings required to commence
human clinical trials and to obtain approval to market Product in a given
country within the Territory, including, but not limited to, Product
registration(s) and marketing approval(s), as applicable, in each such country.

 

1.44 “Research and Development Fee” means as such term is defined in Section
5.1.

 

1.45 “[*]” means as such term is defined in Section 2.3.

 

1.46 “[*]” means as such term is defined in Section 2.3.

 

1.47 “Response Notice” means as such term is defined in Section 9.8(b).

 

1.48 “Rolling Forecast” means as such term is defined in Section 9.4.

 

1.49 “Seattle Genetics Know-How” means all unique, confidential, proprietary
non-patented technical data, drawings, documentation, analytical and regulatory
information and other information, including all improvements thereto, not
included in Seattle Genetics Patent Rights, as defined below, relating to the
manufacture, use or sale of Bulk Drug Substance that is either (a) owned by
Seattle Genetics (or Seattle Genetics’ Affiliates), or licensed to Seattle
Genetics, with the right to sublicense, as of the Effective Date, (b) generated
by Seattle Genetics during the Term, or (c) acquired by Seattle Genetics (other
than from or on behalf of Abbott) during the Term.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

5



--------------------------------------------------------------------------------

1.50 “Seattle Genetics Patent Rights” means the United States (listed on Exhibit
G) and foreign patents and patent applications, including divisions,
continuations, continuations-in-part, additions, renewals, extensions,
re-examinations and reissues of all such patents and patent applications, all as
are owned by Seattle Genetics (or Seattle Genetics’ Affiliates), or licensed to
Seattle Genetics, with the right to sublicense, claiming Bulk Drug Substance, or
to which Abbott would need a license or sublicense in order to make Bulk Drug
Substance.

 

1.51 “Stage” means as such term is defined in Section 1.37.

 

1.52 “Term” means as such term is defined in Section 12.1.

 

1.53 “Territory” means the world.

 

1.54 “Third Party” or Third Parties” means any person(s) or entity(ies), as
applicable, other than the Parties, their Affiliates, or the Parties and
Affiliates employees and agents.

 

2. Bulk Drug Substance Development Project

 

2.1 The Project. Following the Effective Date and according to technical reports
and the project plan set forth in Exhibit C, Abbott shall undertake the Project.
The Project shall consist of research and development activities described on
Exhibit C. Abbott shall perform its research and development activities
hereunder pursuant to the terms of this Agreement and the Project; provided,
however, Seattle Genetics understands that, because the Project involves
research from which the results are inherently uncertain, Abbott does not make
[*] of any kind that the Project will result in a commercially-viable process.
Nevertheless, Abbott shall conduct the Project diligently and in accordance with
generally accepted standards of good scientific practice including, but not
limited to, the creation and maintenance of properly witnessed complete and
accurate laboratory notebooks made contemporaneous with the activities reflected
therein.

 

2.2 Project Stages. At the completion of eachStage, except in the event that
this Agreement is otherwise terminated as permitted herein, the Parties shall
mutually agree whether to (i) proceed with the Project; (ii) conduct further
development work under the then current Stage in addition to those activities
described in the Project for the then current Stage; or (iii) terminate this
Agreement. In the event, that the Parties cannot agree on (i), (ii) or (iii)
above, the Parties shall organize representatives with technical and executive
decision making authority, to meet in good faith and attempt to mutually agree
on (i), (ii) or (iii). If the Parties are unable to reach agreement at any Stage
within ninety (90) days of initiating discussions, then either Party shall [*].

 

2.3 Manufacturing Facility [*]. Abbott shall [*] for the [*] (as set forth in
the Exhibits hereto) [*] and Seattle Genetics shall agree to pay for [*], on the
date [*] to the initiation of [*] (currently estimated to be [*]) based on the
then current Project Schedule, as may be revised by the Parties (the [*]). The
[*] shall be [*] per [*] (the [*]) in accordance with the then current Project
Schedule; provided however, that the aggregate [*] to complete [*], which shall
be agreed by the Parties in writing [*] to [*], shall [*]. Beginning on or
around [*], Abbott shall

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

6



--------------------------------------------------------------------------------

[*] the manufacture of [*] batch, followed by [*] cGMP [*] batches meeting Bulk
Drug Substance Specifications. Seattle Genetics, [*], may (i) [*] receipt and
payment of the [*] batch until [*]; or (ii) [*] delivery of the [*] batch within
ten (10) business days immediately following [*]. If Seattle Genetics, at its
[*] chooses (ii) above, the amount Seattle Genetics shall [*] to Abbott as part
of the [*] shall be [*] by [*] to equal [*]. Once any such [*] occurs, and the
[*] in the [*] has passed, Abbott shall begin to [*] Seattle Genetics [*]
according to the Payment Schedule. In the event that Seattle Genetics does not
[*] of batches of the [*] to [*] the Project obligations, the [*] Seattle
Genetics shall [*] to Abbott shall be [*], to equal [*] of the aggregate [*]
Abbott pursuant to this Section 2.3. Notwithstanding the foregoing, if Abbott is
able to [*] for the [*], it shall [*] Seattle Genetics with a reasonable [*] (as
elected by Seattle Genetics) in an [*] to be determined in good faith by Abbott.

 

3. Abbott’s Research and Development Activities

 

3.1 Abbott’s Activities. One of the objectives of the Project shall be for
Abbott to develop and manufacture Bulk Drug Substance and to support Seattle
Genetics’ Regulatory Filings as appropriate, however, Seattle Genetics shall be
responsible for the preparation and filing of Regulatory Filings, and all
communications with Regulatory Authorities, with respect to the Bulk Drug
Substance. Abbott shall conduct and perform its obligations on the work-plan set
forth in Exhibit C as may be amended from time to time by mutual agreement of
the Parties to achieve such objectives, including, but not limited to, the
following:

 

  a. Sourcing raw materials for use in manufacturing Bulk Drug Substance, with
the price of such materials excluded from the price of the Project up to
commercial production

 

  b. Performing pilot scale evaluation of Seattle Genetics’ manufacturing
process;

 

  c. Adapting Seattle Genetics’ manufacturing process to Abbott’s equipment and
systems;

 

  d. Developing optimized process parameters to manufacture Bulk Drug Substance
in Abbott’s manufacturing facility;

 

  e. Preparing suitable manufacturing process documentation, including
instructions and manufacturing controls for inclusion in Regulatory Filings;

 

  f. Provide the Bulk Drug Substance information directly to Seattle Genetics in
support of Regulatory Filings, and assisting Seattle Genetics in responding to
questions from Regulatory Authorities concerning the manufacture of Bulk Drug
Substance;

 

  g. Conducting material contact and cleaning validation studies, engineering
and validation runs, process validation studies, and preparing process
justification and validation summary reports, in a mutually agreed upon timely
manner, to meet pre-approval and other appropriate inspection requirements of
the Regulatory Authorities and to support approval of the manufacture of the
Bulk Drug Substance in an Abbott manufacturing facility;

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

7



--------------------------------------------------------------------------------

  h. Permitting Seattle Genetics to conduct all necessary cGMP and quality
assurance reviews of Abbott documentation, including review and receipt of
copies of Abbott manufacturing work orders;

 

  i. Permitting Seattle Genetics to access Abbott’s manufacturing data relating
to Bulk Drug Substance;

 

  j. Providing Seattle Genetics with acceptable environmental impact statements,
if required, for inclusion with Regulatory Filings;

 

  k. Providing Seattle Genetics with appropriate pilot and commercial scale
batch record manufacturing documentation for Regulatory Filings and other uses
in accordance with the Quality Agreement;

 

  l. Preparation for and administration of the pre-approval inspection (and any
other necessary inspections) by the Regulatory Authorities; and

 

  m. Subject to Section 2.1, manufacturing development supplies, clinical
supplies and process validation batches of Bulk Drug Substance in accordance
with current cGMPs and pursuant to protocols to which the Parties shall mutually
agree.

 

4. Seattle Genetics’ Research and Development Activities

 

4.1 Seattle Genetics’ Activities. Seattle Genetics shall assist Abbott in
completing the Project, including but not limited to Seattle Genetics’
responsibility for the following:

 

  a. Providing Abbott with materials as detailed in Exhibit M.

 

  b. Providing Abbott with applicable analytical methods qualified to Abbott’s
standards for raw materials which standards shall reasonably comport with
industry standards, in-process tests and manufacture of Bulk Drug Substance and
all available reference materials;

 

  c. Providing Abbott with technical data on Bulk Drug Substance that includes,
but is not limited to, the following: (i) material safety data sheets with
environmental and safety information, and (ii) additional detailed data, if
necessary, to define potential hazards and establish employee exposure levels;

 

  d. Obtaining and providing Abbott with copies of Regulatory Filings as
necessary for Abbott to obtain regulatory approval of the pre-approval
inspection; and

 

  e. Maintaining a stability program for, and retaining samples of, the Bulk
Drug Substance.

 

8



--------------------------------------------------------------------------------

5. Payment for Abbott’s Development Efforts

 

5.1 Research and Development Fee. To reimburse Abbott for its participation in
the Project in compliance with the activities described therein and in this
Agreement, and in accordance with the Payment Schedule, Seattle Genetics shall
pay Abbott a research and development fee (“Research and Development Fee”),
which fee in the aggregate upon completion of the Project may be [*], but shall
not [*], [*], unless revisions occur in the Project scope in accordance with the
terms of this Article 5. The Parties understand and agree that the Research and
Development Fee is comprised of, in part, on a dollar for dollar basis, the [*]
described in Section 2.3. The Research and Development Fee shall be paid to
Abbott as outlined in the Payment Schedule. Any such modifications agreed upon
by the Parties to the scope of the Project shall be incorporated into the
Payment Schedule by a written agreement between Seattle Genetics and Abbott.

 

5.2 Changes in Project Scope. If changes occur in the Project or Bulk Drug
Substance Specifications, or if technical difficulties require that Abbott
perform either additional work or repeat work, and provided such work is
unrelated to Abbott’s fault or negligence, in advance of incorporating such
changes or performing any work associated therewith, Abbott shall consult with
Seattle Genetics and thereafter provide Seattle Genetics with a new or revised
written test protocol with cost estimates for such work. If Seattle Genetics
approves such fee and protocols, Abbott shall perform such work and Seattle
Genetics shall pay Abbott’s fee for such work in the manner and at the time as
agreed upon by the Parties in conjunction with the approval of the work.

 

5.3 Additional Filing Costs. Seattle Genetics shall reimburse Abbott for
Abbott’s reasonable out of pocket costs paid to any Third Party, which are
subject in each case to written pre-approval by Seattle Genetics, associated
with any filings with Regulatory Authorities including but not limited to the
filing of a CMC or CMC amendment, in support of Seattle Genetics’ Regulatory
Filings with respect to Bulk Drug Substance. Seattle Genetics also shall
reimburse Abbott for those reasonable out of pocket costs paid to any Third
Party, which are subject in each case to written pre-approval by Seattle
Genetics, for any work requested by Seattle Genetics to produce and assemble
documentation for Bulk Drug Substance registrations outside the United States.
Seattle Genetics shall not be obligated to pay or reimburse Abbott any of its
costs associated with its establishment license or otherwise relating to its
qualification as a manufacturer of biological product for human use, except in
the event that such costs are uniquely attributable to the manufacture of Bulk
Drug Substance, in which event, Seattle Genetics shall be responsible for such
costs.

 

6. Pilot Scale and Clinical Supplies

 

6.1 Pilot Scale Supplies. Subject to Section 2.1, as part of the development
portion of the Project, Abbott shall manufacture and provide to Seattle Genetics
product that results from up to (as determined by Seattle Genetics) [*] of Bulk
Drug Substance. Apart from Section 2.1, and notwithstanding any other terms or
conditions to the contrary contained herein, including, without limitation
Section 13.2, Abbott makes no warranties, express or implied, with respect to
Bulk Drug Substance produced for pilot scale supplies pursuant to this Section
6.1. All warranties, express or implied, including without limitation, the
implied warranties of merchantability, fitness for a particular purpose and
non-infringement, are hereby disclaimed by Abbott with respect to Bulk Drug
Substance manufactured pursuant to this Section 6.1.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

9



--------------------------------------------------------------------------------

6.2 [*] Clinical Supplies. Subject to Section 2.1, as part of completing the
Project, Abbott shall manufacture and provide to Seattle Genetics Bulk Drug
Substance supplies that result from [*] runs that are scheduled as [*]. In order
to agree on final Batch Records and binding Bulk Drug Substance Specifications
for clinical manufacture, Abbott will perform [*]. This [*] will be based upon
preliminary Batch Records and Bulk Drug Substance Specifications as provided by
Seattle Genetics and transferred to Abbott. The Parties shall mutually agree
upon final batch records and specifications following the [*] prior to the start
of [*] manufacture. Abbott shall then deliver [*] according to the mutually
agreed final Batch Records and Bulk Drug Substance Specifications. Abbott
warrants the [*] in accordance with Section 13.2. Seattle Genetics shall
promptly notify Abbott of any alteration of the Project Schedule and Bulk Drug
Substance amount.

 

6.3 Additional Clinical Supplies. Approximately [*] in advance of the desired
clinical supply Bulk Drug Substance start date, Seattle Genetics shall provide
Abbott a [*] for its requirements of Bulk Drug Substance to be supplied by
Abbott. The price of Bulk Drug Substance purchased pursuant to this Section 6.3
shall be [*], excluding raw material costs, per batch, subject to Section 7.5.
Abbott warrants the [*] in accordance with Section 13.2.

 

6.4 Revisions to Schedule. No revisions may be made to the pilot scale and
clinical development schedule portion of the Project Schedule unless mutually
agreed upon in writing by Seattle Genetics and Abbott. The Parties shall
mutually agree to the revision in fees associated with such agreed upon
adjustment to such schedule.

 

7. Manufacture and Commercial Supply of Bulk Drug Substance

 

7.1 Purchase and Sale of Bulk Drug Substance. During the Term, Abbott shall
manufacture and deliver Bulk Drug Substance, in accordance with the terms of
this Agreement, for the benefit of Seattle Genetics or its designee, and Seattle
Genetics shall purchase, in accordance with the terms of this Agreement, its
Bulk Drug Substance requirements in the Territory up to the Maximum Quarterly
Capacity from Abbott provided that Abbott is able to supply Bulk Drug Substance
in accordance with Article 9. Seattle Genetics shall have the right, in an
effort to ensure a secure supply of Bulk Drug Substance, to enter into a [*]
with a company other than Abbott for the supply of up to [*] of Seattle
Genetics’, its Affiliates, subsidiaries, licensees, sublicensees and
contractors’ worldwide commercial supply requirements of Bulk Drug Substance
(the [*]). Seattle Genetics hereby agrees that Abbott may qualify, in the sole
discretion of Seattle Genetics, as the [*] if Abbott can demonstrate its ability
to supply [*] of Seattle Genetics’, its Affiliates, subsidiaries, licensees,
sublicensees and contractors’ worldwide commercial supply requirements of Bulk
Drug Substance from a [*] facility more than [*] from the manufacturing site
supplying any other portion of Seattle Genetics’ requirements of Bulk Drug
Substance. Abbott shall manufacture Bulk Drug Substance in accordance with the
Bulk Drug Substance Specifications that the Parties shall mutually develop. The
Parties may alter from time to time the Bulk Drug Substance Specifications by
mutual written agreement without amending this Agreement in accordance with
Section 7.5. In the event that Abbott intends to [*] at any time during the
Term, then within [*] Seattle Genetics shall have the option exercisable at any
time during this Agreement, after the completion of [*], to either (i) terminate
this Agreement in accordance with Section 12.2, provided however, that Seattle
Genetics or its licensee, as applicable, [*]; or (ii) terminate this Agreement
in accordance with Section 12.2 and [*].

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

10



--------------------------------------------------------------------------------

7.2 Raw Materials and Components. Abbott shall source all raw materials and
components necessary for the manufacture of the Bulk Drug Substance. Such raw
materials and components are included in the commercial price of the Bulk Drug
Substance as detailed in Exhibit D.

 

7.3 Use of Third Parties. Abbott shall not utilize a Third Party to manufacture
any portion of the Bulk Drug Substance without first obtaining Seattle Genetics’
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. In the event that Abbott is authorized to utilize a Third Party in
the manufacture of Bulk Drug Substance, such Third Party shall be approved by
Abbott’s Quality Assurance department. Any such contract entered into by Abbott
and a Third Party shall contain provisions substantially similar to those set
forth in this Agreement pertaining to the audit of Abbott, that allow Seattle
Genetics to audit such Third Party’s facilities. Abbott agrees that it shall
remain liable for the performance of Abbott’s obligations hereunder in the event
that Abbott is authorized to use a Third Party to perform certain of Abbott’s
obligations on its behalf. It shall be deemed reasonable for Seattle Genetics to
withhold consent to Abbott’s utilization of a Third Party to manufacture any
portion of the Bulk Drug Substance in the event that such utilization would have
a substantial likelihood of (a) impairing or jeopardizing any pending or actual
regulatory approval for the manufacture of the Bulk Drug Substance, (b)
adversely affecting the regulatory status of the Bulk Drug Substance or (c)
materially delaying delivery schedules, increasing the pricing or adversely
affecting the quality of the Bulk Drug Substance.

 

7.4 THIS SECTION HAS BEEN INTENTIONALLY OMMITTED BY THE PARTIES.

 

7.5 Modification of Bulk Drug Substance Specifications. Abbott shall not
implement any modification, material or otherwise, to the Bulk Drug Substance
Specifications without Seattle Genetics’ prior written approval. Abbott shall
submit to Seattle Genetics a revised price for either the current or future
Stage of development during the Project or the Bulk Drug Substance that reflects
such cost increase or decrease resulting from any of the following events: (i)
the Bulk Drug Substance Specifications are modified by Seattle Genetics, (ii)
the Bulk Drug Substance Specifications must be modified by requirement of any
Regulatory Authority, or (iii) a process change is required as part of the CMC
or other applicable governmental application, and such modification or process
change materially increases or decreases Abbott’s cost to manufacture Bulk Drug
Substance. Abbott and Seattle Genetics shall mutually agree on the cost
allocation of such change. In the event the Parties are unable to agree on such
cost allocation, Abbott may refuse to implement the change in which event,
Seattle Genetics may terminate this Agreement in accordance with Section 12.2.
If such modification results in the requirement to reprocess and/or retest
previously manufactured and otherwise acceptable Bulk Drug Substance, any
additional costs incurred by Abbott in such reprocessing and/or retesting shall
be paid within the [*] of the mutual written agreement of the Parties for Abbott
to reprocess and/or retest the Bulk Drug Substance; or [*] after receipt of the
final report of the results of the retest or reprocessing. The Parties hereby
acknowledge that it is their joint objective to develop and implement a
manufacturing process that is as efficient and cost effective as possible, and
to

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

11



--------------------------------------------------------------------------------

continue to improve its efficiency, as maybe permitted by Regulatory
Authorities. During the Term, the Parties shall discuss and negotiate in good
faith regarding the impact of implementation of a scale-up process and/or
improved process, which may result in a cost reduction.

 

7.6 Modification of Bulk Drug Substance Process. Abbott shall not make any
process changes with respect to the manufacture of the Bulk Drug Substance
without prior written permission from Seattle Genetics. Abbott shall not make
any facility changes with respect to the manufacture of the Bulk Drug Substance
without providing Seattle Genetics with prior written notice. Prior to any such
change being made, Seattle Genetics shall be responsible for obtaining (a) all
necessary-approvals from Regulatory Authorities and (b) to the extent necessary
and under terms to be agreed upon in writing by Seattle Genetics, licensure from
Abbott or any Third Party in order to practice such process change for the
manufacture of Bulk Drug Substance with respect to such modifications.
Modifications to Abbott’s facilities and the cost thereof resulting from a
change in law, rule, or regulation shall be the responsibility of Abbott, except
to the extent that such costs are uniquely attributable to the manufacture of
Bulk Drug Substance, in which case Seattle Genetics shall be responsible for
such costs. Abbott shall be solely responsible for obtaining any necessary
approvals from Regulatory Authorities for facility changes.

 

8. Manufacture of Bulk Drug Substance

 

8.1 Bulk Drug Substance Title and Shipment. Any Bulk Drug Substance manufactured
by Abbott pursuant to this Agreement shall be shipped [*] using validated
shipping methods, which shall be part of the Bulk Drug Substance Specifications.
[*]. Shipment shall be via a carrier designated by Seattle Genetics. Abbott
shall not ship any Bulk Drug Substance that does not conform to the Bulk Drug
Substance Specifications. Each shipment of Bulk Drug Substance shall be
accompanied by documentation in accordance with Exhibits B (Bulk Drug Substance
Specifications) and H (Quality Agreement).

 

8.2 Bulk Drug Substance Storage. Seattle Genetics shall pay Abbott for any Bulk
Drug Substance storage costs at the Bulk Drug Substance Storage Rate (excepting
retained samples) incurred by Abbott at Seattle Genetics’ request for storage
after the period ending [*] after release of post Launch Date Bulk Drug
Substance, provided that such Bulk Drug Substance was forecasted by Seattle
Genetics according to Article 9.

 

8.3 Quality Control. Abbott shall apply its quality control procedures and
in-plant quality control checks on the manufacture of Bulk Drug Substance for
Seattle Genetics in the same manner as Abbott applies such procedures and checks
to bulk drug substance of similar nature manufactured for sale by Abbott, which
in all events will at least meet generally accepted standards of quality control
in the manufacture of biologics in the pharmaceutical industry. In addition,
Abbott will test and release Bulk Drug Substance to Seattle Genetics in
accordance with the Bulk Drug Substance Specifications described in Exhibit B.

 

8.4 Quality Assurance. Within [*] after the Effective Date, representatives of
the Parties shall meet to develop and approve a quality agreement (“Quality
Agreement”) which will be attached hereto as Exhibit H, outlining the
responsibilities and key contacts for quality and

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

12



--------------------------------------------------------------------------------

compliance-related issues. Items to be contained in the Quality Agreement
include, but are not limited to recalls, annual product reviews, returned goods,
regulatory audits, compliance with cGMP and compliance with such other quality
related concerns as are deemed appropriate by the Parties.

 

8.5 Audits. Seattle Genetics shall have the right, upon [*] prior written notice
to Abbott and receipt of Abbott’s consent thereto, which consent shall not be
unreasonably withheld, conditioned or delayed, to conduct during normal business
hours a quality assurance audit and inspection of Abbott’s records and Bulk Drug
Substance facilities relating to the manufacture of Bulk Drug Substance and to
perform follow-up audits as reasonably necessary. Prior to Abbott commencing the
production of the first batch of commercial Bulk Drug Substance as ordered by
Seattle Genetics, such audits and inspections may be conducted from time to time
on a reasonable basis. Once Abbott has commenced production of the first batch
of commercial Bulk Drug Substance, such audits may only be conducted [*] each
calendar year. The duration of such audits shall not exceed [*] and such audits
shall be performed by no more than [*], unless Seattle Genetics reasonably
believes that a longer audit or additional personnel are necessary and provides
its reasonably adequate reasons for such belief to Abbott in writing. If Seattle
Genetics wishes to perform audits more often than [*] per year or over a period
in excess of [*], Seattle Genetics shall pay Abbott [*] per additional audit
day. Notwithstanding the foregoing, in the event that an audit is required by
Seattle Genetics due to quality issues that arise, per the terms of Sections 8.6
and/or 9.8, Seattle Genetics shall be entitled to conduct one additional audit
for each such occurrence [*]. If more than [*] perform the audit, Seattle
Genetics shall pay Abbott [*]. In addition, Seattle Genetics or its licensees
shall have the right at any time during the Term, upon [*] prior written notice
to Abbott, to conduct any audits specifically mandated by any Regulatory
Authority or to respond to specific questions from any such Regulatory
Authority. Notwithstanding anything to the contrary contained in this Agreement,
any audits conducted on Abbott’s property shall be subject to Abbott’s rules and
regulations regarding, without limitation, security and confidentiality and
shall be conducted in the presence of Abbott’s employees. In addition, Abbott
shall promptly provide Seattle Genetics a written response to any such audit
report received by Abbott.

 

Visits by Seattle Genetics to Abbott’s Bulk Drug Substance facilities may
involve the transfer of Confidential Information, and any such Confidential
Information shall be subject to the terms of Article 11 hereof. The results of
such audits and inspections shall be considered Confidential Information under
Article 11 and shall not be disclosed to Third Parties, including but not
limited to any Regulatory Authority, unless required by law and upon prior
written notice to Abbott. If Seattle Genetics utilizes auditors that are not
employees of Seattle Genetics, each of such auditors shall execute a
non-disclosure agreement with confidentiality terms at least as stringent as
those set forth in Article 11.

 

Abbott shall be responsible for inspections of its manufacturing facilities by
any Regulatory Authorities and shall promptly notify Seattle Genetics if such
inspections are directly related to the manufacture of Seattle Genetics’ Bulk
Drug Substance or if the results of a non-related inspection could materially
impair Abbott’s ability to perform in accordance with this Agreement. With
respect to inspections related to the manufacture of Bulk Drug Substance, Abbott
shall (a) provide Seattle Genetics with copies of all documents, reports or
communications received from or given to any Regulatory Authority associated
therewith, (b)

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

13



--------------------------------------------------------------------------------

permit Seattle Genetics’ representatives to be present on site at such
inspections, and to participate, at Abbott’s reasonable discretion, as
appropriate, based on questions or requests specific to Seattle Genetics and as
permitted by Regulatory Authorities, in such inspections, and (c) allow Seattle
Genetics to provide comments to Abbott, and Abbott shall draft any such
correspondence to Regulatory Authorities in connection therewith.

 

Seattle Genetics shall promptly notify Abbott regarding any inspection on
Seattle Genetics property related to the manufacture of Bulk Drug Substance.

 

8.6 Recalls. Product recalls and contacts with any Regulatory Authorities
relating to the recall of Product shall be the responsibility and under the
control of Seattle Genetics. In the event that Abbott has reason to believe that
any Products should be recalled or withdrawn from distribution, it shall
promptly inform Seattle Genetics in writing of such belief. Seattle Genetics
shall notify the appropriate Regulatory Authorities of any recall and shall be
responsible for coordinating all necessary activities regarding the action
taken. Abbott and Seattle Genetics shall fully cooperate to complete the recall,
and shall thereafter resolve any allocation of liability as may be appropriate
in accordance with the terms of this Agreement. The costs and expenses of
conducting any recall shall be treated as follows:

 

(a) If any Product is recalled as a result of the supply by Abbott of Bulk Drug
Substance that was not manufactured in compliance with the terms of this
Agreement, then Abbott shall reimburse Seattle Genetics for all reasonable
expenses actually incurred as a result of such recall including the cost of the
Bulk Drug Substance. If Seattle Genetics elects to utilize a Third Party to
conduct a recall, Seattle Genetics shall notify Abbott of the identity of such
Third Party;

 

(b) If each Party contributes to the cause for a recall, the expenses actually
incurred as a result of such recall will be shared in proportion to each Party’s
responsibility; and

 

(c) All recalls of Product other than those described in clauses (a) or (b)
shall be at Seattle Genetics’ sole expense. Seattle Genetics shall give Abbott
prompt written notice of any Product recalls that Seattle Genetics believes were
caused or may have been caused by Abbott’s failure to comply with this
Agreement.

 

8.7 Payment Terms

 

(a) Price and Payment. For (a) work performed in conducting the Project in
accordance with this Agreement, (b) Deliverables to Seattle Genetics as
specified in Exhibit C, and (c) Bulk Drug Substance that is manufactured and
delivered in accordance with this Agreement and meets the Bulk Drug Substance
Specifications, Abbott shall invoice Seattle Genetics according to the Payment
Schedule and Bulk Drug Pricing in Exhibit D. Seattle Genetics shall make payment
of all undisputed amounts net [*] from the date of receipt of Abbott’s invoice;
provided that with respect to payments owed by Seattle Genetics for [*] pursuant
to Section 2.3, payment terms shall be net [*] from the date of receipt of
Abbott’s invoice. All payments due under this Agreement shall be paid in U.S.
Dollars by wire transfer (Seattle Genetics will endeavor but is not obligated to
provide twenty four (24) hours advance

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

14



--------------------------------------------------------------------------------

notice of each wire transfer to the bank account identified below or such other
bank accounts as Abbott shall designate in writing to Seattle Genetics) or by
such other means agreed to by the Parties, for value, in each case at the
expense of the payor:

 

[*]

 

(b) Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income, real property, or the right of Abbott to do
business), license, fee or other charge lawfully assessed or charged on the
manufacture, sale or transportation of Bulk Drug Substance sold pursuant to this
Agreement shall be paid by and the responsibility of Seattle Genetics.

 

8.8 Dedicated Equipment. Seattle Genetics shall pay the cost of additional
equipment purchased by Abbott (“Dedicated Equipment”), which is required for
Abbott to manufacture Bulk Drug Substance for Seattle Genetics (subject to the
approval conditions stated below). Abbott shall advise Seattle Genetics of any
Dedicated Equipment required and the estimated costs associated with the
purchase, installation and validation of such Dedicated Equipment. Abbott must
receive written approval (letter, e-mail or facsimile) by an authorized Seattle
Genetics representative prior to the purchase of any such Dedicated Equipment.
Such Dedicated Equipment shall be used exclusively for manufacturing of Bulk
Drug Substance hereunder, unless otherwise permitted in advance by Seattle
Genetics in writing. [*] Abbott shall bill Seattle Genetics for the reasonable
installation and equipment validation costs after Abbott installs the Dedicated
Equipment. This Section 8.8 shall not apply to any replacement equipment
purchased by Abbott because of obsolescence (technical or otherwise). Dedicated
Equipment, as estimated on or around the Effective Date, is outlined in Exhibit
F. Abbott shall own any Dedicated Equipment. In the event this Agreement is
terminated, Abbott and Seattle Genetics shall in good faith agree on the
commercially reasonable procedures and costs related to the transfer of title to
and possession of Dedicated Equipment to Seattle Genetics. Seattle Genetics
agrees and acknowledges that upon termination of this Agreement, unless
otherwise agreed in accordance with this Section, Seattle Genetics shall own
such Dedicated Equipment and shall remove its Dedicated Equipment from Abbott’s
property within thirty (30) days after the termination of the Agreement. Upon
such termination, if Abbott wishes to retain any such Dedicated Equipment (in
Abbott’s sole discretion), and Seattle Genetics approves of such retention in
writing, Abbott shall [*]. In addition to Exhibit F, Abbott shall submit
quarterly to Seattle Genetics, an updated estimate of Dedicated Equipment costs
for the entire Project.

 

Title to, and risk of loss of, all Dedicated Equipment shall be retained by
Seattle Genetics; provided, however, that Abbott shall be responsible for
replacing any Dedicated Equipment that is destroyed due to Abbott’s negligence,
willful misconduct, unauthorized use or unauthorized use with other products.
All Dedicated Equipment shall remain at Abbott’s manufacturing facilities.

 

Abbott shall be responsible for maintaining and servicing the Dedicated
Equipment. Seattle Genetics, however, shall be responsible for the cost of
non-routine maintenance and servicing of the Dedicated Equipment (such as major
repairs and material parts replacement), except to the extent caused by Abbott’s
negligence, willful misconduct, unauthorized use or use with other products in
which case Abbott shall be responsible. Abbott shall notify Seattle Genetics
prior to the performance of any non-routine maintenance or servicing, and
Seattle Genetics shall reimburse Abbott at cost for such maintenance or
servicing costs that Seattle Genetics has authorized to be incurred and for
which it is responsible.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

15



--------------------------------------------------------------------------------

9. Orders and Forecasts

 

9.1 First Year Estimate. Seattle Genetics shall, within [*] after filing its BLA
for Bulk Drug Substance, provide Abbott with a written estimate of Seattle
Genetics’ monthly requirements of Bulk Drug Substance to be supplied by Abbott
for the first Contract Year; provided, however, the Parties acknowledge that
most if not all requirements of Bulk Drug Substance for the first Contract Year
may be obtained through the [*] described [*] of the [*]. Abbott acknowledges
that such quantities are estimates only and are nonbinding.

 

9.2 First Order. Abbott and Seattle Genetics shall cooperate fully in estimating
and scheduling production for Seattle Genetics’ first commercial order of Bulk
Drug Substance in anticipation of regulatory approval of Bulk Drug Substance.

 

9.3 First Firm Order. Approximately [*] in advance (the “Initial Order Date”) of
the desired Bulk Drug Substance availability date, Seattle Genetics shall place
its first firm Purchase Order for a period of time equal to the longer of (a)
the remaining months of the calendar year in which the Initial Order Date occurs
or (b) [*] following the Initial Order Date. At the same time, Seattle Genetics
shall provide to Abbott Seattle Genetics’ estimate of its monthly requirements
of Bulk Drug Substance to be supplied by Abbott for the next succeeding [*]
period. For illustrative purposes only, the following are examples of how the
Parties intend to apply this Section 9.3:

 

Example 1: If the desired Bulk Drug Substance availability date is [*], Seattle
Genetics will place its first firm Purchase Order on the Initial Order Date
(which will be [*]) for its expected orders to be delivered during the period of
time of [*].

 

Example 2: If the desired Bulk Drug Substance availability date is [*], Seattle
Genetics will place its first firm Purchase Order on the Initial Order Date
(which will be [*]) for its expected orders to be delivered during the period of
time of [*].

 

9.4 Rolling Forecast. At the beginning of each Calendar Quarter following the
Initial Order Date, Seattle Genetics shall provide to Abbott a rolling [*]
projection of requirements of Bulk Drug Substance to be supplied by Abbott, with
the first [*] of such projection consisting of firm Purchase Orders and the
remaining [*] of such projection consisting of Seattle Genetics’ best estimate
forecast of its Bulk Drug Substance requirements (the “Rolling Forecast”). For
illustrative purposes only, the following are examples of how the Parties intend
to apply this Section 9.4:

 

Example 1: Considering the scenario under Example 1 of Section 9.3, at the
beginning of each Calendar Quarter following the Initial Order Date, commencing
the [*] Seattle Genetics shall provide to Abbott a rolling [*] forecast in the
format described above; provided, however, the Parties recognize that all months
from [*] will remain firm due to the initial firm forecast produced under
Section 9.3.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

16



--------------------------------------------------------------------------------

Example 2: Considering the scenario under Example 2 of Section 9.3, at the
beginning of each Calendar Quarter following the Initial Order Date, commencing
the [*], Seattle Genetics shall provide to Abbott a rolling [*] forecast in the
format described above; provided, however, the Parties recognize that all months
from [*] will remain firm due to the initial firm forecast produced under
Section 9.3.

 

9.5 Purchase Order Acceptance. If a firm Purchase Order is not in excess of [*]
of the amounts previously reflected for the applicable months in the immediately
preceding Rolling Forecast, and the amounts in the firm Purchase Order are in
compliance with the [*], the firm Purchase Order shall be deemed accepted by
Abbott upon its receipt thereof. If, however, the firm Purchase Order exceeds
such [*], or the amounts ordered for any given Calendar Quarter would exceed the
[*], then, within thirty (30) days after receipt of Seattle Genetics’ firm
Purchase Orders for Bulk Drug Substance, Abbott shall confirm to Seattle
Genetics its acceptance or non acceptance of the Purchase Order, the delivery
date and the quantity of Bulk Drug Substance ordered by Seattle Genetics,
however, the Parties acknowledge that a firm Purchase Order may be in excess of
[*] or exceed the Calendar Quarter [*] during the [*] time period immediately
preceding the anticipated First Commercial Sale. During such time period, Abbott
shall use commercially reasonable efforts to accept the firm Purchase Order in
excess of [*] or the Calendar Quarter [*]. In the event that Abbott is unable to
meet Seattle Genetics’ order, then Seattle Genetics may either (a) reduce its
firm Purchase Order to no more than [*] of the amounts previously reflected for
the applicable months in the Rolling Forecast and to fall into compliance with
the [*] or (b) employ a Third Party supplier of Bulk Drug Substance, provided
that the Third Party supplier is only employed to supply the firm Purchase Order
for which Abbott was unable to fulfill.

 

9.6 Firm Order Changes. If, due to significant unforeseen circumstances, Seattle
Genetics requests to increase Seattle Genetics’ firm Purchase Order within the
[*] firm Purchase Order timeframe, then Abbott shall attempt to accommodate the
changes within reasonable manufacturing capabilities and efficiencies. Abbott
shall advise Seattle Genetics in writing of the costs associated with making any
such change and Seattle Genetics shall be deemed to have accepted the obligation
to pay Abbott for such costs if Seattle Genetics indicates to Abbott, in
writing, that Abbott should proceed to make the change. Abbott is obligated to
fill all accepted firm Purchase Orders for Bulk Drug Substance provided that (i)
the Purchase Order is no greater than [*] of the amounts previously reflected
for the applicable months in the immediately preceding Rolling Forecast and (ii)
the firm Purchase Order is in compliance with the [*]. Abbott shall use
reasonable commercial efforts to fill any accepted firm Purchase Orders for Bulk
Drug Substance in excess of such [*].

 

9.7 Purchase Order Terms. Each Purchase Order or any acknowledgment thereof,
whether printed, stamped, typed, or written shall be governed by the terms of
this Agreement and none of the provisions of such Purchase Order or
acknowledgment shall be applicable except those specifying Bulk Drug Substance
and quantity ordered, delivery dates, special shipping instructions and invoice
information.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

17



--------------------------------------------------------------------------------

9.8 Acceptance of Bulk Drug Substance.

 

(a) Acceptance. Seattle Genetics shall inspect the Bulk Drug Substance
manufactured by Abbott following receipt thereof and, within [*] following
receipt of the items to be delivered pursuant to Section 8.1, (i) shall give
Abbott written notice (a “Deficiency Notice”) of any Bulk Drug Substance that
fails to comply with any of Abbott’s warranties stated in Section 13.2; and (ii)
shall reconcile the shipment against the relevant firm Purchase Order and give
Abbott notice of any shortages. Should Seattle Genetics fail to provide Abbott
with written notice of its acceptance or rejection of the Bulk Drug Substance
within the above described [*] period, then the delivery shall be deemed to have
been accepted by Seattle Genetics on the [*] after delivery of the items
required pursuant to Section 8.1, except with respect to defects or items of
nonconformance which could not be discovered at such time in the exercise of
reasonable care, provided that in regard to any such non-discoverable defects,
Seattle Genetics shall notify Abbott of such defects prior to [*] after
acceptance of such Bulk Drug Substance in accordance with this Section 9.8(a).
In the event that Seattle Genetics does not provide notice regarding
non-discoverable defects within such [*] time period, then Seattle Genetics
shall be deemed to have accepted such Bulk Drug Substance. Any written notice to
Abbott of its failure to deliver an item required to be delivered pursuant to
Section 8.1 or of a shortage of greater than [*] of Bulk Drug Substance, as
required to be delivered by Abbott in accordance with Section 9.5 shall be
deemed to be a Deficiency Notice.

 

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice pertaining
to compliance with the Bulk Drug Substance Specifications, Abbott shall have [*]
to advise Seattle Genetics in writing that it agrees or disagrees in good faith
with the contents of such Deficiency Notice (the “Response Notice”). If Seattle
Genetics and Abbott fail to agree within [*] after Seattle Genetics’ receipt of
Abbott’s Response Notice, then the Parties shall promptly mutually select an
independent laboratory to evaluate (using the test methods described in the Bulk
Drug Substance Specifications) if the Bulk Drug Substance deviates from any Bulk
Drug Substance Specifications. Such evaluation shall be binding on the Parties,
and if such evaluation certifies that the Bulk Drug Substance deviates from any
Bulk Drug Substance Specifications, Seattle Genetics may reject that Bulk Drug
Substance in accordance with Section 9.8(c). If such evaluation reveals that the
Bulk Drug Substance in question complies with the Bulk Drug Substance
Specifications and Abbott has complied with all the warranties in Section 13.2,
then Seattle Genetics shall be deemed to have accepted delivery of such Bulk
Drug Substance upon the independent laboratory issuing its opinion. If the Bulk
Drug Substance is found to be in compliance with the Bulk Drug Substance
Specifications, Seattle Genetics shall pay the costs of the independent
laboratory. Otherwise, Abbott shall pay such costs.

 

(c) Rejection. Subject to the provisions of Section 9.8(b), Seattle Genetics has
the right to reject and return, at the expense of Abbott, any portion of any
shipment of Bulk Drug Substance that deviates from any Bulk Drug Substance
Specifications, without invalidating any remainder of such shipment, to the
extent that such deviation arises from Abbott’s failure to manufacture and
supply the Bulk Drug Substance in accordance with this Agreement (including,
without limitation, the Bulk Drug Substance Specifications). In such event,
Abbott [*] shall promptly replace such rejected amounts with Bulk Drug Substance
that conforms with the Bulk Drug Substance Specifications.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

18



--------------------------------------------------------------------------------

10. Proprietary Ownership of Development Work, Preexisting Technology and
License Grants

 

10.1 Existing Proprietary Information. Except as otherwise expressly provided
herein, neither Party shall be deemed to have been granted any license or other
rights to patent rights, know-how relating to compounds, formulations, or
processes which are owned or controlled by the other Party existing as of the
Effective Date.

 

10.2 Abbott Inventions. Abbott shall own all proprietary rights to Abbott
Inventions, and may obtain patent, copyright, and/or other proprietary
protection relating thereto. Abbott hereby grants to Seattle Genetics an [*]
license with the right to [*], to each Abbott Invention which has been
incorporated into the manufacturing process of the Bulk Drug Substance. Use of
such license shall [*], but only in the event that Abbott Patent Rights
essential for the manufacture of Bulk Drug Substance are included in such
license. The obligation to [*] shall expire upon the earlier of (i) the last to
expire issued claim contained with such licensed Abbott Patent Rights or (ii)
[*]. Prior to incorporating any Abbott Invention into the manufacturing process
for the Bulk Drug Substance that will require [*] in the future, Abbott shall
(1) provide Seattle Genetics with all reasonably necessary information regarding
the Abbott Invention (provided that such information is within Abbott’s control
and such disclosure is not prohibited or restricted by confidentiality
protections, in which event, Abbott shall use reasonable efforts to obtain
appropriate waivers to permit disclosure of such information) to allow Seattle
Genetics to conduct intellectual property due diligence, including without
limitation all relevant patents, patent application, patent file wrappers, any
validity or patentability searches or opinions and any applicable license
agreements and (2) obtain Seattle Genetics prior written approval for inclusion
of such Abbott Invention. In the event that either (x) Abbott incorporates such
Abbott Invention without Seattle Genetics’ approval or (y) Seattle Genetics
requires such license because Abbott cannot supply Bulk Drug substance in
accordance with the requirements of the Agreement and such failure is not the
result of Seattle Genetics actions or negligence, then during such period of
time when Abbott fails to supply Seattle Genetics or during the time when Abbott
incorporates such Abbott Invention without Seattle Genetics’ approval, Seattle
Genetics shall have a [*] in accordance with this Section 10.2. [*] In the event
that Abbott files a patent application on an Abbott Invention, then Abbott shall
so notify Seattle Genetics within thirty (30) days of the filing of such patent
application.

 

10.3 Seattle Genetics Inventions. With respect to any ideas, innovations or
inventions (whether or not patentable) developed by Seattle Genetics (alone, or
in conjunction with Third Parties) during the Term and relating to the Bulk Drug
Substance, other than Abbott Inventions (“Seattle Genetics Inventions”), Seattle
Genetics shall own all proprietary rights to such Seattle Genetics Inventions,
and may obtain patent, copyright, and/or other proprietary protection relating
to such ideas, innovations and inventions. Abbott hereby assigns and shall
assign to Seattle Genetics all of Abbott’s right, title and interest in and to
the Seattle Genetics’ Inventions. During the Term, Seattle Genetics hereby
grants to Abbott a royalty-free, worldwide, nonexclusive license (with the right
to grant sublicenses upon Seattle Genetics written approval in each case) for
the sole purpose of satisfying Abbott’s obligations hereunder, to Seattle
Genetics Confidential Information, Seattle Genetics Know-How, Seattle Genetics
Patent Rights, Seattle Genetics Inventions and other proprietary rights
reasonably necessary to conduct the research and development work described in
Articles 3 and 4 hereof, and to comply with Abbott’s obligations hereunder,
including without limitation, making and supplying to Seattle Genetics Bulk Drug
Substance hereunder.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

19



--------------------------------------------------------------------------------

10.4 Joint Inventions. Except for inventions to be owned individually by a Party
as described in Sections 10.2 and 10.3 above, each Party shall own a fifty
percent (50%) undivided interest in all such inventions, discoveries and
know-how made, conceived, reduced to practice and/or otherwise generated jointly
by at least one employee, agent, or other person acting for each Party in the
course of this Agreement. The Parties shall collaborate on any actions with
respect to the protection of their joint rights in such inventions, discoveries
and know-how, at shared expense, and thereafter each Party may make, use, sell,
keep, license, assign, or mortgage such jointly-owned inventions, discoveries
and know-how, and otherwise undertake all activities a sole owner might
undertake with respect to such inventions, discoveries and know-how, with the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.

 

11. Confidential Information

 

Neither Party shall use or disclose any of the other Party’s Confidential
Information received by it without the prior written consent of the other Party.
Except as provided in the following sentence, nothing contained in this Article
shall be construed to restrict the Parties from disclosing Confidential
Information as is reasonably necessary to perform acts expressly permitted by
this Agreement or such acts the Parties’ could reasonably expect to be performed
in conjunction with the approval and/or manufacture of Bulk Drug Substance
and/or any Product. However, if either Party is required or feels it necessary
to disclose any of the other Party’s Confidential Information received by it
pursuant to this Agreement (whether by audit or otherwise) to any Third Party or
governmental authority or agency in compliance with any federal, state and/or
local laws and/or regulations, or pursuant to an order of a court of competent
jurisdiction, the disclosing Party shall first notify the Party owning such
Confidential Information, prior to any such disclosure, in order to afford the
disclosing Party a reasonable opportunity to obtain a protective order as to
such information and will use reasonable efforts to obtain reliable assurance
that the information disclosed will be treated confidentially. In any event,
each Party shall make any disclosures of the other Party ‘s Confidential
Information received by it pursuant to this Agreement only to the extent
required, and only to such persons who have a need to know. The obligations of
each Party relating to the other Party ‘s Confidential Information shall expire
[*] after termination of this Agreement. The disclosure of Confidential
Information shall not constitute the grant of any license or any other rights,
or generate any business arrangements, unless specifically set forth herein or
in another writing.

 

Neither Party shall disclose the existence or any terms and conditions of this
Agreement except (a) with the other Party’s prior written consent or (b) as
required to comply with foreign, federal, state or local laws and regulations
(including, without limitation, federal and state securities laws and
regulations).

 

Each Party acknowledges that the remedy at law for any breach of this Article 11
would be inadequate, and the full amount of damages that may result from such
breach is not readily susceptible to being measured in monetary terms.
Accordingly, in the event of a breach or threatened breach by either Party of
this Article 11, the other Party shall be entitled to immediate injunctive
relief prohibiting any such breach and requiring the immediate return of all
Confidential Information. Such remedies shall be in addition to any other
remedies that may be available.

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

20



--------------------------------------------------------------------------------

12. Term and Termination

 

12.1 Term. This Agreement shall become effective as of the Effective Date, and
unless sooner terminated hereunder, shall continue in effect until the
completion of the [*] Contract Year following the Launch Date (the “Term”). AT
THE END OF THE TERM, THE TERM SHALL BE EXTENDED AND, UNLESS SOONER TERMINATED
HEREUNDER, SHALL TERMINATE ONLY AFTER NO LESS THAN [*] PRIOR WRITTEN NOTICE OF A
PARTY’S INTENT TO TERMINATE IS GIVEN TO THE OTHER PARTY (WHICH NOTICE MAY BE
GIVEN PRIOR TO OR AFTER THE EXPIRATION OF THE INITIAL TERM).

 

12.2 Seattle Genetics Termination Rights. Seattle Genetics may terminate the
Project (i) upon [*] prior written notice to Abbott if Seattle Genetics
determines in good faith that the clinical, development and/or commercial stage
of the Bulk Drug Substance, before or after the Launch Date, is not technically,
clinically or commercially feasible as determined by Seattle Genetics, (ii) upon
[*] prior written notice to Abbott, in the event Seattle Genetics delivers to
Abbott [*] or more Deficiency Notices in any [*] period or Deficiency Notices in
respect of [*] consecutive shipments, (iii) immediately after prior written
notice to Abbott in accordance with Section 2.2 or (iv) in accordance with
Sections 7.1 or 7.5 after prior written notice in accordance with such Sections.
In the event that Seattle Genetics, its Affiliates or its Third Party licensees
begins commercial development and sale of the Bulk Drug Substance within [*] of
termination of this Agreement in accordance with clause (i) of this Section,
then Abbott shall have the option of reinstating this Agreement and Seattle
Genetics shall be obligated to purchase the Bulk Drug Substance from Abbott,
provided that Seattle Genetics’ prior termination of this Agreement was not
related to any deficiency uniquely related to Abbott’s facility or performance,
including without limitation problems with process development, scale-up, Bulk
Drug Substance quality, regulatory issues or timing delays.

 

12.3 Abbott Termination Rights. Abbott may terminate this Agreement (i) upon [*]
prior written notice to Seattle Genetics if Abbott determines in good faith that
the development of a commercially reasonable manufacturing process for the Bulk
Drug Substance, is [*] feasible in [*] or (ii) immediately after prior written
notice to Seattle Genetics in accordance with Sections 2.2 and 7.5.

 

12.4 General Termination Rights. Upon the occurrence of the following events,
either Party may terminate this Agreement by giving the other Party [*] prior
written notice:

 

  (a) Upon the bankruptcy or insolvency of the other Party;

 

  (b) Upon the material breach of any provision of this Agreement by the other
Party if the breach is not remedied prior to the expiration of such [*] notice
period, or if the breach is of a type that cannot be remedied within [*], then a
remedy promptly commenced and diligently pursued until complete remediation; or

 

  (c) Upon the breach of the representations and warranties contained in Section
28.

 

12.5 Termination in Event of Hardship. In the event that during the Term the
general situation and/or the data and/or economic appropriateness on which this
Agreement is based are substantially changed such that it is not commercially
reasonable for a Party to proceed towards

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

21



--------------------------------------------------------------------------------

commercialization of the Bulk Drug Substance, such Party may, after good faith
negotiations between the Parties, terminate this Agreement with [*] prior
written notice to the other Party; provided, however, that in the event that
Seattle Genetics, its Affiliates or its Third Party licensees subsequently
proceeds toward the commercialization of Bulk Drug Substance, within [*] of
termination of this Agreement in accordance with this Section, then Abbott shall
have the option of reinstating this Agreement and Seattle Genetics shall be
obligated to purchase the Bulk Drug Substance from Abbott, provided that Seattle
Genetics’ prior termination of this Agreement was not related to any deficiency
uniquely related to Abbott’s facility or performance, including without
limitation problems with process development, scale-up, Bulk Drug Substance
quality, regulatory issues or timing delays.

 

12.6 Termination Due to Regulatory Action. Seattle Genetics may terminate this
Agreement upon [*] written notice in the event that a Regulatory Authority takes
any action, lasting more than [*], directly affecting Abbott’s ability to
operate its biologics manufacturing business or the manufacturing facilities at
which the Bulk Drug Substance is being made. Abbott shall take reasonable steps
to achieve the orderly transition of the manufacturing process to a Third Party
and shall pay all costs payable to said Third Party (other than Affiliates of
either Party) (less any costs recoverable by Seattle Genetics in the form of
Bulk Drug Substance that may be incorporated into marketable Product) to
complete a BLA with respect to the replacement manufacturer’s production of the
Bulk Drug Substance provided that Abbott’s share of such costs shall not exceed
[*]. Seattle Genetics shall ensure that the Third Party manufacturer shall be
subject to terms of confidentiality with respect to Abbott’s Confidential
Information, as well as this Section 12.6, that are no less protective than the
confidentiality set forth in Article 11 of this Agreement.

 

12.7 Actions on Termination. Upon expiration or termination of this Agreement
for any reason, the following shall occur:

 

(a) Dedicated Equipment. In accordance with Section 8.8, upon Seattle Genetics’
option (i) Abbott shall deliver to Seattle Genetics (at Seattle Genetics’ cost
of removal and shipment) all Dedicated Equipment or if the Parties mutually
agree (ii) Abbott shall purchase all Dedicated Equipment from Seattle Genetics
at its depreciated (calculated on a straight-line basis) book value thereof;

 

(b) Confidential Information and Records. Subject to Section 12.7(c), each Party
shall deliver to the other, or destroy at the Parties election, all materials,
reports, and other documents (including copies thereof) in its possession or
control containing Confidential Information of the other Party, and each will
cease to make use of the other’s Confidential Information; in particular, the
Bulk Drug Substance Specifications shall be promptly returned to Seattle
Genetics along with the following records, which are to be maintained by Abbott
on behalf of Seattle Genetics during the Term: Bulk Drug Substance Specific
Master Manufacturing Batch Records; Drug Product Specific Test Methods; Drug
Product Specific Standard Operating Procedures; Drug Product Specific Material
Specifications (in-process limits and Drug Product specifications); and Drug
Product Specific Validation Protocols and Reports (Equipment, Process, Cleaning,
Test Method);

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

22



--------------------------------------------------------------------------------

(c) Technology Transfer. Upon Seattle Genetics’ request and provided that the
Agreement neither (i) was terminated by Abbott in accordance with Section 12.4
nor (ii) has expired or terminated in accordance with Section 12.1, Abbott will
reasonably assist Seattle Genetics with the transfer of the manufacturing
process associated with the Bulk Drug Substance to Seattle Genetics or its
designee (in the event that the Agreement was terminated by Abbott in accordance
with Section 12.4 or has expired or terminated in accordance with Section 12.1,
Seattle Genetics shall have the option to have Abbott reasonably assist Seattle
Genetics with the transfer of the manufacturing process associated with the Bulk
Drug Substance to Seattle Genetics or its designee, at Seattle Genetics sole
cost and expense);

 

(d) Raw Materials. Abbott shall return to Seattle Genetics all unused raw
materials associated with Bulk Drug Substance to the extent it has been paid for
by Seattle Genetics;

 

(e) Maintenance of Information. Abbott and Seattle Genetics shall continue to
maintain information about the Bulk Drug Substance and its production for such
time and in such manner as required by the Regulatory Authorities and shall
continue to respond in a timely manner to all queries and requests for
information from Regulatory Authorities; and

 

(f) Project Reassignment Costs. If the Project is terminated, Abbott shall
advise Seattle Genetics of Abbott’s reasonable research and development fees on
the Project incurred in accordance with the Project budget as described in
Article 5 of this Agreement (“Incurred Fees”) prior to such termination. The
Parties shall negotiate in good faith an appropriate and reasonable adjustment
based upon Abbott’s Incurred Fees and Seattle Genetics’ Research and Development
Fee payments previously made following such termination. Unless the Agreement
was terminated in accordance with Section 12.4(b) due to Abbott’s material
breach, Seattle Genetics shall pay Abbott for [*] associated with reassignment
of resources as determined in good faith by Abbott ([*]). Such [*] shall include
but not be limited to: [*] (less any avoidable out-of-pocket costs). Abbott
shall use reasonable efforts to minimize [*]. Any such [*] shall be limited to
costs incurred within the period of time that is the shorter of (a) actual
reassignment of the labor, assets and other resources or (b) the [*] period
following the termination of the Agreement, except to the extent that Seattle
Genetics approves such additional costs in writing. Abbott shall provide to
Seattle Genetics a detailed summary of Incurred Fees and [*] payable pursuant to
this Section 12.7.

 

12.8 Purchase of Firm Orders. Upon termination of this Agreement by Seattle
Genetics for any reason, except for Abbott’s material breach in accordance with
Section 12.4(b), Seattle Genetics shall pay an amount to Abbott equal to the
[*]). Notwithstanding the foregoing, if Abbott is able to resell its unused
capacity that was attributable to the firm Purchase Order, it shall provide
Seattle Genetics with a reasonable credit, offset or refund (as elected by
Seattle Genetics) in an amount to be determined in good faith by Abbott. Seattle
Genetics shall have no purchase obligations beyond the amounts reflected in the
firm Purchase Order.

 

12.9 Survival Provisions. Termination, expiration, cancellation or abandonment
of this Agreement through any means and for any reason shall not relieve the
Parties of any obligation accruing prior thereto, including, but not limited to,
the obligation to pay money, and shall be without prejudice to the rights and
remedies of either Party with respect to the antecedent

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

23



--------------------------------------------------------------------------------

breach of any of the provisions of this Agreement. Further, Articles 1, 10-16,
18-21, and 24 and Sections 2.3 (Payment for [*]), 5.3, 8.6, 8.8, 9.3 and 9.4
(firm orders), shall survive the termination of this Agreement.

 

13. Warranties

 

13.1 Seattle Genetics Warranties. Seattle Genetics warrants that it owns or
controls all of the rights in and to the Seattle Genetics Patent Rights, Seattle
Genetics Know-How, and Confidential Information provided by Seattle Genetics to
Abbott hereunder, and that it has the full right and authority to grant to
Abbott the licenses described in Section 10.3. SEATTLE GENETICS MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO BULK DRUG SUBSTANCE, SEATTLE
GENETICS PATENT RIGHTS, SEATTLE GENETICS KNOW-HOW, AND SEATTLE GENETICS
CONFIDENTIAL INFORMATION PROVIDED HEREUNDER. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, ARE
HEREBY DISCLAIMED BY SEATTLE GENETICS. IN NO EVENT SHALL SEATTLE GENETICS OR
SEATTLE GENETICS’ AFFILIATES BE LIABLE FOR INDIRECT, INCIDENTAL, LIQUIDATED OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES OR PROFITS.
If at any time any representation or warranty to Seattle Genetics’ knowledge is
no longer accurate, Seattle Genetics will promptly notify Abbott of such fact.

 

13.2 Abbott Warranties. Abbott warrants to Seattle Genetics that Bulk Drug
Substance delivered to Seattle Genetics pursuant to this Agreement (other than
pursuant to Section 6.1) shall have been manufactured pursuant to cGMPs, the
Batch Records shall conform with the Bulk Drug Substance Specifications, shall
have been manufactured in compliance with this Agreement and all applicable laws
and regulations and shall be free from defects in materials and workmanship.
Abbott warrants to Seattle Genetics that it has, and shall maintain in
compliance with applicable laws and regulations during the Term, the facilities,
equipment, personnel, licenses and patents and expertise necessary to fulfill
its obligations hereunder. Abbott also represents and warrants that (a) it is
not debarred and has not and will not knowingly use in any capacity the services
of any person debarred under Section 306(a) or (b) of the U.S. Generic Drug
Enforcement Act of 1992 as amended or any comparable law of the EMEA or any ICH
confirming country, as each may be amended from time to time, and (b) the Bulk
Drug Product will not be adulterated or misbranded, within the meaning of the
U.S. Food, Drug & Cosmetics Act, or any comparable laws, rules or regulations of
any non-U.S. jurisdiction, as a result of any act or omission of Abbott. In
addition, if any Abbott Inventions are incorporated into the manufacturing
process of the Bulk Drug Substance, without Abbott obtaining Seattle Genetics’
written consent, Abbott warrants that, to Abbott’s knowledge, Seattle Genetics’
use of such Abbott Inventions shall not infringe or conflict with any patent or
other proprietary right of any Third Party and there is no claim or basis
therefor that might impair the use of such Abbott Inventions by Seattle Genetics
to manufacture Bulk Drug Substance. ABBOTT MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO BULK DRUG SUBSTANCE. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, ARE
HEREBY

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

24



--------------------------------------------------------------------------------

DISCLAIMED BY ABBOTT. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS
AGREEMENT, IN NO EVENT SHALL ABBOTT OR ABBOTT’S AFFILIATES BE LIABLE FOR
INDIRECT, INCIDENTAL, LIQUIDATED OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST REVENUES OR PROFITS. If at any time any representation or
warranty to Abbott’s knowledge is no longer accurate, Abbott will promptly
notify Seattle Genetics of such fact.

 

14. Indemnification

 

14.1 Seattle Genetics Indemnification. Seattle Genetics shall defend, indemnify
and hold harmless Abbott, its Affiliates, and its permitted contractors and
their respective employees, directors and agents against any Liability resulting
from any Third Party demand or lawsuit arising from (i) Seattle Genetics’
negligence or willful misconduct in the development, testing, use, manufacture,
promotion, marketing, sale, distribution, packaging, labeling, handling,
storage, and/or disposal of Bulk Drug Substance and/or formulations containing
Bulk Drug Substance; or (ii) alleged infringement of any patent or other
proprietary rights of such Third Party based on the testing, use, manufacture,
promotion, marketing, sale, distribution, packaging, labeling, handling,
storage, and/or disposal of the Bulk Drug Substance by Abbott, its Affiliates,
and permitted contractors, except to the extent the Third Party demands, or
lawsuit arises predominantly out of, or relates to the events described in
Section 14.2 (ii); or (iii) Seattle Genetics’ and/or any Seattle Genetics’
Affiliate’s, licensee’s and/or sublicensee’s material breach of this Agreement,
except to the extent the Third Party demand or lawsuit arises predominantly out
of or relates to the events described in Section 14.2.

 

14.2 Abbott Indemnification. Abbott shall defend, indemnify and hold harmless
Seattle Genetics, its Affiliates, licensees and sublicensees and their
respective employees, directors and agents against any Liability arising from
(i) Abbott’s negligence or willful misconduct in the development, testing, use,
storage, handling, packaging, labeling, manufacture, storage or delivery of Bulk
Drug Substance, formulations containing Bulk Drug Substance or its raw
materials; (ii) a demand, claim or action brought by a Third Party based on any
manufacturing procedures, methods or techniques (or component thereof) that are
incorporated into the manufacturing process of the Bulk Drug Substance by Abbott
which Seattle Genetics did not provide written consent and are other than
Seattle Genetics Patent Rights, Seattle Genetics Know-How and Seattle Genetics
Inventions, or (iii) Abbott’s, its Affiliate’s, or its contractor’s material
breach of this Agreement, except to the extent the Third Party demand or lawsuit
arises predominantly out of or relates to the events described in Section 14.1.

 

14.3 Claims and Proceedings. Each Party shall notify the other promptly of any
threatened or pending claim or proceeding covered by any of the above Sections
in this Article 14 and shall include sufficient information to enable the other
Party to assess the facts; provided, however, the failure to provide such notice
within a reasonable period of time shall not relieve the indemnifying Party of
its obligations hereunder except to the extent the it is prejudiced by such
failure. Each Party shall cooperate in good faith with the indemnifying Party in
the defense of all such claims, with the indemnifying Party being permitted to
maintain control of such defense through legal counsel selected by such Party.
No settlement or compromise shall be binding on a Party hereto without its prior
written consent.

 

25



--------------------------------------------------------------------------------

15. Assignment

 

Neither Party may assign this Agreement or any of its rights under this
Agreement or delegate (or subcontract) any of its duties or obligations under
this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, but subject to the last sentence of this Article
15, either Party may assign this Agreement, without the other Party’s consent,
to any purchaser of all or substantially all of such Party’s assets, or to any
successor by way of merger, consolidation or similar transaction. Subject to the
foregoing, this Agreement will be binding upon, enforceable by, and inure to the
benefit of the Parties and their respective successors and assigns. It shall be
deemed reasonable to withhold consent to an assignment of this Agreement in the
event that such assignment would materially impair or jeopardize any pending or
actual regulatory approval for the manufacture of the Bulk Drug Substance or
adversely affect the regulatory status of the Bulk Drug Substance or any
Product. It shall be deemed reasonable for Seattle Genetics to withhold consent
to an assignment in the event that such assignment would have a substantial
likelihood of (a) impairing or jeopardizing any pending or actual regulatory
approval for the manufacture of the Bulk Drug Substance, (b) adversely affecting
the regulatory status of the Bulk Drug Substance or (c) materially delaying
delivery schedules, increasing the pricing or adversely affecting the quality of
the Bulk Drug Substance.

 

16. Notices

 

All notices hereunder shall be in writing and shall be delivered personally, by
nationally recognized courier service, registered or certified mail, postage
prepaid, mailed by express mail service or given by facsimile (with hard copy
sent by one of the other approved methods on the same day), to the following
addresses of the respective Parties:

 

If to Abbott:

  

Abbott Laboratories

    

Senior Vice President,

    

Global Pharmaceutical Manufacturing

    

Department 390, Building NCA1

    

1401 Sheridan Road

    

North Chicago, IL 60064-6314

    

Fax Number: 847-938-2315

with copy to:

  

Abbott Laboratories

    

Senior Vice President and General Counsel

    

Department 364, Building AP6D

    

100 Abbott Park Road

    

Abbott Park, IL 60064-6049

    

Fax Number: 847-938-6277

If to Seattle Genetics:

  

Seattle Genetics, Inc.

    

Chief Executive Officer

    

21823 30th Drive SE

    

Bothell, WA 98021

    

Fax Number: (425) 527-4109

 

26



--------------------------------------------------------------------------------

with copy to:

  

Seattle Genetics, Inc.

    

General Counsel

    

21823 30th Drive SE

    

Bothell, WA 98021

    

Fax Number: (425) 527-4109

 

Notices shall be effective upon receipt if personally delivered, on the third
business day following the date of mailing if sent by certified or registered
mail, and on the second business day following the date of delivery to the
express mail service if sent by express mail, or the date of transmission if
sent by facsimile (provided a hard copy is sent as described above). A Party may
change its address listed above by notice to the other Party.

 

17. Entire Agreement; Amendments

 

This Agreement constitutes the entire agreement between the Parties concerning
the subject matter hereof and supersedes all written or oral prior agreements or
understandings with respect thereto, including, without limitation, that certain
[*] between Abbott and Seattle Genetics. No amendment or modification to this
Agreement will be effective unless it is in writing and signed by both Parties
to this Agreement.

 

18. Alternative Dispute Resolution and Applicable Law

 

18.1 Choice of Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of Illinois, excluding its choice of law provisions.

 

18.2 Alternative Dispute Resolution. The Parties recognize that bona fide
disputes may arise which relate to the Parties’ rights and obligations under
this Agreement. The Parties agree that any such dispute shall be resolved by
Alternative Dispute Resolution (“ADR”) in accordance with the procedure set
forth in Exhibit E.

 

19. Force Majeure

 

Any delay in the performance of any of the duties or obligations of any Party
(except the payment of money due hereunder for services rendered) caused by an
event outside the affected Party’s reasonable control shall not be considered a
breach of this Agreement, and unless provided to the contrary herein, the time
required for performance shall be extended for a period equal to the period of
such delay. Such events shall include without limitation, acts of God; acts of
the public enemy; insurrections; riots; terrorism, injunctions; embargoes; labor
disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; earthquakes; shortages of material or energy; delays in the
delivery of raw materials, or other unforeseeable causes beyond the reasonable
control and without the fault or negligence of the Party so affected (a “Force
Majeure Event”). The Party so affected shall give prompt notice to the other
Party of such cause, following which the Parties will promptly meet to determine
an equitable solution to the effects of such event and the Party affected by the
event shall take whatever reasonable steps are necessary to relieve the effect
of such cause as rapidly as reasonably possible. Seattle Genetics may cancel
without penalty (and shall have no obligation to pay any amounts

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

27



--------------------------------------------------------------------------------

attributable to minimum quantities or firm Purchase Orders applicable to any
period following the date of the Force Majeure Event) (a) any and all Purchase
Orders in the event Abbott is unable to fulfill an outstanding Purchase Order
within sixty (60) days of its scheduled delivery date due to a Force Majeure
Event and (b) this Agreement if the Force Majeure Event affects Abbott’s ability
to perform pursuant to this Agreement for more than an aggregate of one hundred
twenty (120) days in any single Contract Year or any consecutive period of
ninety (90) days. Upon cessation of such Force Majeure Event, the affected Party
shall promptly resume performance on all Purchase Orders which have not been
terminated.

 

20. Severability

 

If any term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and in
lieu of each such invalid, illegal or unenforceable provision there shall be
added automatically as a part of this Agreement a provision that is valid, legal
and enforceable, and as similar in terms to such invalid, illegal or
unenforceable provision as may be possible while giving effect to the benefits
and burdens for which the Parties have bargained hereunder.

 

21. Waiver

 

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by an authorized representative of each Party
hereto. Failure by either Party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights, nor shall a waiver by either Party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

 

22. Exhibits

 

All Exhibits referenced herein are hereby made a part of this Agreement.

 

23. Counterparts

 

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

24. No Publicity

 

Except as required by law or regulation, neither Party shall disclose the
material provisions (as defined in the next sentence) of this Agreement or make
any public announcement or public statement concerning the material provisions
of this Agreement, without the prior written approval of the other Party. For
purposes of this Article, the term “material provisions” shall include price,
term, termination options and ownership of intellectual property. Neither Party
shall use the name of the other Party in any publicity release or advertising
without the other Party ‘s prior written consent, not to be unreasonably
withheld. Notwithstanding the foregoing, either Party, without the consent of
the other Party, may disclose the general nature and terms of this Agreement to
investors or potential investors, provided that prior to such

 

28



--------------------------------------------------------------------------------

disclosure, such investors executed confidentiality and non-disclosure
agreements with terms no less stringent than as provided for in this Article 24.
Any disclosure required by law or judicial order proposed by a Party that names
the other Party, shall first be provided in draft to the other Party. Each Party
shall use reasonable best efforts to provide the other Party with ten (10)
business days to review such proposed draft.

 

25. Relationship

 

The relationship between the Parties to this Agreement is that of independent
contractors and nothing herein shall be deemed to constitute the relationship of
partners, joint ventures, nor of principal and agent between Abbott and Seattle
Genetics. Neither Party shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract or undertaking with any Third Party.

 

26. Headings

 

The headings in this Agreement are for convenience of reference only and shall
not affect its interpretation.

 

27. Insurance

 

During the Term, Seattle Genetics and Abbott shall maintain in full force and
effect, for the benefit of Seattle Genetics and Abbott respectively product
liability insurance (with Abbott’s coverage extending to its obligations as a
manufacturer of the Bulk Drug Substance) in an amount of not less than [*] for
each accident or occurrence and in the aggregate. At the inception of this
Agreement and annually thereafter, Seattle Genetics and Abbott shall furnish the
other with a certificate of insurance evidencing that it has such insurance
coverage in force. During the Term, either Party may self-insure in whole or in
part the insurance requirements described above, provided such Party maintains
both (a) a net worth as measured by its retained earnings in the amount of [*]
and (b) a minimum of [*] of unrestricted cash or cash equivalents at its
disposal (together, “Self-Insurance Requirement”). If a Party self-insures in
accordance with the foregoing, then in order to be permitted to maintain such
self-insurance, such Party must maintain throughout the Term the Self-Insurance
Requirement and deliver to other Party, within [*] after the end of each of such
Party’s fiscal years, a statement in the form described above evidencing the
compliance with the Self-Insurance Requirement. If at any time the Party fails
to comply with either of the Self-Insurance Requirement, then such Party must
obtain, provide, and keep in full force and effect (until the Party complies
with Self-Insurance Requirements) the above referenced insurance coverage and
provide the other Party with evidence of the same in accordance with this
Section. Notwithstanding any of the foregoing to the contrary, so long as a
Party is publicly traded on a nationally recognized stock exchange, such Party
shall have no obligation to provide the other Party with documentation which
evidences compliance with the Self Insurance Requirement as otherwise required
pursuant to this Section.

 

28. Debarment

 

Each of the Parties warrants and represents to the other Party that each such
Party has never been, is not currently, and, during the term of this Agreement,
will not become, a Debarred Entity,

 

--------------------------------------------------------------------------------

[*] Confidential treatment has been requested with respect to the omitted
portions.

 

29



--------------------------------------------------------------------------------

Excluded Entity or Convicted Entity. Each of the Parties further warrants and
represents that no Debarred Individual, Debarred Entity, Excluded Individual,
Excluded Entity, Convicted Individual or Convicted Entity has performed or
rendered, or will perform or render, any services or assistance on its behalf
relating to activities taken pursuant to this Agreement. If any of the foregoing
warranties or representations becomes untrue as to a specific Party (by way of
example only, if Abbott or any individual or entity performing services on its
behalf hereunder becomes excluded, debarred or suspended after the Effective
Date of this Agreement), such Party shall immediately notify the other Party and
this shall constitute grounds for immediate termination by the Party which has
not violated the representations and warranties of this Section. This provision
shall survive termination or expiration of this Agreement.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the later day and year written
below.

 

ABBOTT LABORATORIES

  

SEATTLE GENETICS, INC.

By: /s/ Lance B. Wyatt

--------------------------------------------------------------------------------

  

By: /s/ Clay B. Siegall

--------------------------------------------------------------------------------

        Lance B. Wyatt

    

Title: Senior Vice President,

          Global Pharmaceutical Manufacturing

  

Title:    President and CEO

Date:    February 23, 2004

  

Date:    February 18, 2004

 

31